UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8340


STANLEY LORENZO WILLIAMS,

                  Petitioner - Appellant,

             v.

ROBERT W. SMITH; THEODIS BECK,

                  Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:07-cv-00828-TDS-RAE)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.      Clarence Joe
DelForge, III, Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley Lorenzo Williams seeks to appeal the district

court’s    order       accepting        the     recommendation       of    the    magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.          28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing      of    the    denial       of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)      (2006).          A

prisoner       satisfies           this        standard      by     demonstrating           that

reasonable       jurists         would     find      that    any     assessment        of     the

constitutional         claims      by     the    district     court    is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Williams has

not     made    the    requisite          showing.          Accordingly,         we    deny    a

certificate       of    appealability            and      dismiss    the    appeal.            We

dispense       with     oral       argument       because      the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED

                                                 2